               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


RIVAS NELSON,

          Petitioner,

v.                                            Civil Action No. 5:18CV95
                                                                (STAMP)
JOSEPH COAKLEY,

          Respondent.


                      MEMORANDUM OPINION AND ORDER
                   AFFIRMING AND ADOPTING REPORT AND
                  RECOMMENDATION OF MAGISTRATE JUDGE

                            I.   Background

     The pro se1 petitioner, Rivas Nelson, is incarcerated at USP

Hazelton where he is serving a sentence imposed by the United

States District Court for the Eastern District of Wisconsin.       ECF

No. 1 at 2.     The petitioner filed a Petition for Habeas Corpus

Under 28 U.S.C. § 2241, in which he states that his “prior drug

conviction no longer qualifies as a predicate for § 851 enhancement

under Simmons2 and now Wheeler.3”       Id. at 8.      For relief, the

petitioner seeks that this Court “grant the appropriate relief

within its habeas powers to vacate Petitioner’s fundamentally




     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
     2
      United States v. Simmons, 549 F.3d 327 (4th Cir. 2011)
     3
      United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018)
defected sentence in the interest of justice.                  Or grant the relief

that this court finds appropriate.”                 Id.

       The respondent filed a motion to dismiss (ECF No. 17) and a

memorandum in support thereof (ECF No. 18).                  In his memorandum in

support, the respondent asserts that the petitioner’s petition

should be dismissed for lack of jurisdiction because he cannot

demonstrate that 28 U.S.C. § 2255 is inadequate and ineffective to

challenge   the   legality     of   his       sentence.        ECF    No.   18    at   5.

Specifically, the respondent contends that the petitioner cannot

meet the second prong of the Wheeler test, because he failed to

identify a retroactive United States Court of Appeals for the

Seventh Circuit decision that would substantively change the law

applicable to his conviction.         Id. at 6.            The respondent asserts

that   Simmons    does   not   afford         the    petitioner       relief     and   is

inapplicable in this civil action.              Id. at 9.

       The petitioner then filed a response to the respondent's

motion to dismiss.       ECF No. 23.          In his response, the petitioner

states that “[u]pon review of the legal arguments espoused by the

government in the instant action, Rivas apprises the court that he

is content to rest upon the record as it presently stands in

relation to his adopted legal posture.”                   Id. at 5.

       The respondent then filed a reply maintaining that the Court

lacks jurisdiction to consider the petitioner’s petition.                        ECF No.

25 at 1.


                                          2
         This civil action was referred to United States Magistrate

Judge James P. Mazzone under Local Rule of Prisoner Litigation

Procedure        2.     Magistrate         Judge     Mazzone      issued   a   report   and

recommendation (ECF No. 26) recommending that the respondent’s

motion to dismiss (ECF No. 17) be granted and that the petitioner’s

petition be denied and dismissed without prejudice.                            ECF No. 26

at 9.         The petitioner did not file objections to the report and

recommendation.          For the following reasons, this Court affirms and

adopts the report and recommendation in its entirety.

                                    II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo       review    of    any    portion    of    the    magistrate    judge’s

recommendation to which objection is timely made.                          As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”         28 U.S.C. § 636(b)(1)(A).              Because the petitioner did not

file      any    objections         to    the    report     and    recommendation,      the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                         28 U.S.C.

§ 636(b)(1)(A).

                                     III.       Discussion

         In    his    report    and       recommendation,         the   magistrate   judge

correctly found that the petitioner has failed to meet the second

prong of the Wheeler test, because he has failed to identify a


                                                 3
retroactive Seventh Circuit decision that would substantively

change the law applicable to his sentence.                         Id. at 6.          The

magistrate judge also properly noted that Simmons is a United

States Court of Appeals for the Fourth Circuit decision which is

not   binding   on    other     courts     in    other      circuits.     Id.    at    7.

Moreover, the magistrate judge correctly indicated that even if

Simmons were applicable to the petitioner’s conviction, it would

not invalidate his sentence.             Id. at 8.

      Upon   review,       this    Court       finds   no    clear   error      in    the

determinations       of   the     magistrate     judge      and   thus   upholds      his

recommendation.

                                  IV.    Conclusion

      For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 26) is AFFIRMED and ADOPTED in its

entirety. Accordingly, the respondent’s motion to dismiss (ECF No.

17) is GRANTED and the petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241 (ECF No. 1) is DENIED and DISMISSED WITHOUT

PREJUDICE.

      This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.         Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.

Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989); Thomas v. Arn,


                                           4
474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir.

1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.     Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    December 20, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                   5
